          Case 1:17-cv-11633-DJC Document 351 Filed 01/12/21 Page 1 of 4




                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS


 SECURITIES AND EXCHANGE COMMISSION,

          Plaintiff,

          v.                                                Case No. 17-cv-11633-DJC

 NAVELLIER & ASSOCIATES, INC. and
 LOUIS NAVELLIER,
      Defendants.


        PLAINTIFF’S NOTICE OF CHANGE IN STATUTE OF LIMITATIONS
      RELATING TO COMMISSION’S PROPOSED DISGORGEMENT FINDINGS
      AND REQUEST FOR SCHEDULE FOR AMENDED REMEDIES BRIEFING

       Plaintiff Securities and Exchange Commission hereby notifies the Court of a change in

the statute of limitations on disgorgement claims applicable to this case, and requests the Court

permit the amendment of the parties’ remedies briefing to incorporate this change.

       On January 1, 2021, Section 21(d) of the Securities Exchange Act of 1934 (“Exchange

Act”) was amended. The amendment adds new language to Section 21(d), altering the

limitations period applicable to the Commission’s claims for disgorgement and other equitable

relief, extending the statute of limitations period applicable to this case to ten years. This

change:

       (1) alters the amount of money that should be disgorged from Defendants to include
           revenues and expenses from 2010 and 2011 (currently only a portion of 2011 is
           included in the Commission’s calculations); and,

       (2) further invalidates Defendants’ argument that only fees paid by clients who signed up
           after the statute of limitations date are disgorgeable (ECF No. 344 at 7, ECF 343-1
           (Kahrs Report) at ¶¶ 21, 23, & Schedule 3).

          Thus, the Commission seeks leave to amend its remedies briefing by January 18, 2021,

and requests the Court require Defendants to file by February 1 any amendments to their briefing
         Case 1:17-cv-11633-DJC Document 351 Filed 01/12/21 Page 2 of 4




relating to the change in the statute of limitations. Defendants do not assent to this briefing

schedule and have requested four weeks to file their amended briefs (February 15).

                         CHANGE IN STATUTE OF LIMITATIONS

       On January 1, 2021, Congress passed into law the National Defense Authorization Act

for Fiscal Year 2021 (House Bill 6395) over the President’s veto. Section 6501 of the Act was

titled “Investigations and Prosecution of Offenses for Violations of the Securities Laws” and

amended Section 21(d) of the Exchange Act [15 U.S.C. 78u(d)]. The full text of Section 6501 of

House Bill 6395 is set forth below in Appendix 1. Congress expressly made the amendment

applicable to any action brought by the Commission then pending. See Section 6501(b). Thus,

the amendment applies here. See Plaut v. Spendthrift Farm, Inc., 514 U.S. 211, 226-227 (1995)

(“When a new law makes clear that it is retroactive, an appellate court must apply that law in

reviewing judgments still on appeal … and must alter the outcome accordingly.”)

   Notably, the amendment:

            creates a 10-year limitations period for claims of equitable relief, including for an
             injunction [new Section 21(d)(8)(B) of the Exchange Act]; and,

            sets a 10-year limitations period for the Commission to seek disgorgement for
             claims requiring scienter, such as violations of Section 206(1) of the Advisers Act
             [new Section 21(d)(8)(A)(ii)].

       The ten-year limitations period for disgorgement related to scienter-based violations

and/or equitable remedies applies to the Advisers Act Section 206 claim against Defendants, and

includes the entire time period when Defendants were marketing Vireo AlphaSector strategies

and enrolling clients in those strategies.

                                             CONCLUSION

       Because of the change to the statute of limitations for disgorgement claims applicable to

this case and the remedies briefing currently under advisement by this Court, the Commission:


                                                  2
         Case 1:17-cv-11633-DJC Document 351 Filed 01/12/21 Page 3 of 4




       (1) seeks leave to amend its remedies briefing (including its memorandum, proposed
           findings, and affidavits, if necessary) to reflect the change to the law and the results
           of that change to the Commission’s disgorgement claim; and,

       (2) requests this Court set January 18, 2021 as the deadline for the Commission to amend
           its briefing (ECF Nos. 340, 340-1 through 340-4, 346), and February 1, 2021 as the
           deadline for Defendants to amend their briefing (ECF Nos. 343, 343-1, 344, 347) if
           they wish.

Dated: January 12, 2021                       Respectfully submitted,

                                              SECURITIES AND EXCHANGE
                                              COMMISSION

                                              By its Attorneys,

                                              /s/ Marc J. Jones
                                              Marc J. Jones (Mass. Bar No. 645910)
                                              Jennifer A. Cardello (Mass. Bar No. 657253)
                                              William J. Donahue (Mass. Bar No. 631229)
                                              Robert B. Baker (Mass. Bar No. 654023)

                                              Boston Regional Office
                                              33 Arch Street
                                              Boston, MA 02110
                                              (617) 573-8947 (Jones direct)
                                              (617) 573-4590 (fax)
                                              JonesMarc@sec.gov


                                 CERTIFICATE OF SERVICE

       I certify that on January 12, 2021, a copy of the foregoing was electronically filed
through the ECF system and will be sent electronically to all persons identified in the Notice of
Electronic Filing.

Dated: January 12, 2021                       /s/ Marc J. Jones

                             LOCAL RULE 7.1 CERTIFICATION

        I certify that counsel for the parties have conferred in good faith and attempted to resolve
or narrow the issues presented herein, but have been unable to do so.

Dated: January 12, 2021                       /s/ Marc J. Jones




                                                 3
           Case 1:17-cv-11633-DJC Document 351 Filed 01/12/21 Page 4 of 4




                                                      APPENDIX 1
SEC. 6501. INVESTIGATIONS AND PROSECUTION OF OFFENSES FOR VIOLATIONS OF THE SECURITIES LAWS.

(a) IN GENERAL.—Section 21(d) of the Securities Exchange Act of 1934 (15 U.S.C. 78u(d)) is amended—
         (1) in paragraph (3)—
                   (A) in the paragraph heading—
                             (i) by inserting “CIVIL” before “MONEY PENALTIES”; and
                             (ii) by striking “IN CIVIL ACTIONS” and inserting “AND AUTHORITY TO SEEK DISGORGEMENT”;
                   (B) in subparagraph (A), by striking “jurisdiction to impose” and all that follows through the period
                   at the end and inserting the following: “jurisdiction to—
                             “(i) impose, upon a proper showing, a civil penalty to be paid by the person who committed
                             such violation; and
                             “(ii) require disgorgement under paragraph (7) of any unjust enrichment by the person who
                             received such unjust enrichment as a result of such violation.”; and
                   (C) in subparagraph (B)—
                             (i) in clause (i), in the first sentence, by striking “the penalty” and inserting “a civil penalty
                             imposed under subparagraph (A)(i)”;
                             (ii) in clause (ii), by striking “amount of penalty” and inserting “amount of a civil penalty
                             imposed under subparagraph (A)(i)”; and
                             (iii) in clause (iii), in the matter preceding item (aa), by striking “amount of penalty for
                             each such violation” and inserting “amount of a civil penalty imposed under subparagraph
                             (A)(i) for each violation described in that subparagraph”;
         (2) in paragraph (4), by inserting “under paragraph (7)” after “funds disgorged”; and
         (3) by adding at the end the following:
         “(7) DISGORGEMENT.—In any action or proceeding brought by the Commission under any provision of the
         securities laws, the Commission may seek, and any Federal court may order, disgorgement.
         “(8) LIMITATIONS PERIODS.—
                   “(A) DISGORGEMENT.—The Commission may bring a claim for disgorgement under paragraph (7)—
                             “(i) not later than 5 years after the latest date of the violation that gives rise to the action or
                             proceeding in which the Commission seeks the claim occurs; or
                             “(ii) not later than 10 years after the latest date of the violation that gives rise to the action
                             or proceeding in which the Commission seeks the claim if the violation involves conduct
                             that violates—
                                        “(I) section 10(b);
                                        “(II) section 17(a)(1) of the Securities Act of 1933 (15 U.S.C. 77q(a)(1));
                                        “(III) section 206(1) of the Investment Advisers Act of 1940 (15 U.S.C. 80b–
                                        6(1)); or
                                        “(IV) any other provision of the securities laws for which scienter must be
                                        established.
                   “(B) EQUITABLE REMEDIES.—The Commission may seek a claim for any equitable remedy, including
                   for an injunction or for a bar, suspension, or cease and desist order, not later than 10 years after the
                   latest date on which a violation that gives rise to the claim occurs.
                   “(C) CALCULATION.—For the purposes of calculating any limitations period under this paragraph
                   with respect to an action or claim, any time in which the person against which the action or claim,
                   as applicable, is brought is outside of the United States shall not count towards the accrual of that
                   period.
         “(9) RULE OF CONSTRUCTION.—Nothing in paragraph (7) may be construed as altering any right that any
         private party may have to maintain a suit for a violation of this Act.”

(b) APPLICABILITY.—The amendments made by subsection (a) shall apply with respect to any action or proceeding
that is pending on, or commenced on or after, the date of enactment of this Act.




                                                               4
